Citation Nr: 1514579	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the claims in September 2013 and September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board remanded this claim in September 2013 and September 2014 for audiological opinions.  The September 2014 remand directed the AOJ to provide the Veteran with a new VA examination.  The examiner was directed to interpret the undated audiogram in the Veteran's service treatment records.  She failed to do so.  Without such an interpretation, the Board is unable to determine the probative value of the audiogram or to fairly adjudicate the claim.  As the AOJ was specifically directed to obtain an opinion that included an interpretation of the undated audiogram and failed to do so, the claims must once again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall seek an addendum opinion from the October 2014 VA examiner that interprets the undated audiogram results.  If the October 2014 examiner is unavailable, the AOJ should solicit an interpretation of these results from another appropriate examiner.

If the audiogram results do not reasonably approximate the July 1964 preinduction or July 1965 induction audiogram results, the examiner should presume these results post-dated those audiograms and answer the following questions:
	
(a) Is it at least as like as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss increased in severity during service?

(b) If the Veteran's hearing loss increased in severity during service, does the evidence clearly and unmistakably (undebatably) demonstrate that the increase was due to the natural progression of the disability?

(c) Is it at least as like as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated by his hearing loss?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

